DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 11 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2016/0085118).
Lee discloses (at least in Figs. 4A-4C):

    PNG
    media_image1.png
    523
    565
    media_image1.png
    Greyscale

Claim 1:	A display panel, comprising: 
a first substrate 430  and a second substrate 480
a liquid crystal layer 440 located between the first substrate and the second substrate
pixel electrodes 442 located on a side of the first substrate proximate to the liquid crystal layer
a light-shielding pattern 452/454 located on a side of the second substrate proximate to the liquid crystal layer, wherein the second substrate has a light-shielding region shielded by the light-shielding pattern and light-exiting regions not shielded by the light-shielding pattern
a pixel electrode in the pixel electrodes is configured to converge light that enters the pixel electrode from the first substrate
the pixel electrode is used to control a deflection state of a liquid crystal in the liquid crystal layer, so that light passing through the pixel electrode is incident to the light-shielding pattern and/or a corresponding light-exiting region
Claim 11:
wherein the light 412 is monochromatic light (par. [0078])
Claim 17:	A display device, comprising a light source 412 and the display panel according to claim 1 (Figs. 4A-4C).
Claim 18:
a reflective lampshade (shown, but not numbered) disposed at the light source, the reflective lampshade having a free-form surface reflective layer (Figs. 4A-4C)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 2-10 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/0085118).
Claims 2-8:
	Lee does not explicitly disclose technical features or calculation as in claims 2-8, such as the pixel electrode includes a plurality of electrode strips arranged in a first direction, and two adjacent electrode strips have a gap in between; wherein widths of the plurality of electrode strips gradually decreased from a center of the pixel electrode to edges of the pixel electrode; wherein gaps of the pixel electrode gradually widened from the center of the pixel electrode to the edges of the pixel electrode; wherein the plurality of electrode strips are equal in height; etc. 
	However, these technical features are conventional means or approximation for Fresnel zone diffraction focusing. The widths of Fresnel zones are usually gradually narrowed, and width calculation formulas are all related to the serial numbers of zones. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain these features. The rationale would have been to use a known method or technique to achieve predictable results.
Claims 9 and 15-16:
	Lee does not explicitly disclose technical features as in claims 9 and 15-16, such as wherein the pixel electrode further includes: a conductive connecting sheet disposed on a side of the electrode strips proximate to the first substrate; the conductive connecting sheet is connected to the plurality of electrode strips in the pixel electrode, and the conductive connecting sheet has a light-transmitting structure (claim 9); a planarization layer disposed on a side of the light extraction gratings away from the light guide plate, wherein the planarization layer covers the light extraction gratings and the light guide plate, and a refractive index of the planarization layer is less than a refractive index of the light guide plate (claim 15); and wherein outer borders of orthographic projections of the light extraction gratings on the first substrate are located within outer borders of orthographic projections of the pixel electrodes on the first substrate, respectively.
	However, these technical features are common knowledge, and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain. The rationale would have been to use a known method or technique to achieve predictable results.
Claim 10:
wherein the light-shielding pattern includes first light-shielding portions each located between two adjacent sub-pixel units, and a plurality of second light-shielding portions located in the plurality of sub-pixel units in one-to-one correspondence; and an orthographic projection of a second light-shielding portion in the second light-shielding portions on the first substrate is located within an outer border of an orthographic projection of a corresponding pixel electrode on the first substrate (Figs. 4A-4C)
	Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/0085118) in view of Tan et al. (US 20190204691).
Claim 12:
	Lee lack disclosure of a common electrode and an insulating layer located between the pixel electrodes and the common electrode. Instead, Lee discloses a common electrode and pixel electrodes formed on separate substrates.
	However, having a common electrode and pixel electrodes formed on the same substrate with an insulating layer located between would have been obvious to one of ordinary skill in the art since it is common knowledge, such as showing by Tan et al. in Fig. 10. 
	
    PNG
    media_image2.png
    158
    399
    media_image2.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain such feature. The rationale would have been to use a known method or technique to achieve predictable results.
Claims 13-14:
	Lee does not explicitly disclose wherein the first substrate is a light guide plate, and the display panel further comprises: light extraction gratings disposed on a side of the light guide plate proximate to the liquid crystal layer; and the pixel electrodes are located at a side of the light extraction gratings away from the light guide plate; wherein the light extraction gratings are configured to make light in the light guide plate exit to the pixel electrodes in parallel with each other.
	Tan et al. disclose (Fig. 3) wherein the first substrate 2 is a light guide plate, and the display panel further comprises: light extraction gratings 6 disposed on a side of the light guide plate proximate to the liquid crystal layer 3; wherein the light extraction gratings are configured to make light in the light guide plate exit to the pixel electrodes in parallel with each other.

    PNG
    media_image3.png
    298
    559
    media_image3.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first substrate is a light guide plate, and the display panel further comprises: light extraction gratings disposed on a side of the light guide plate proximate to the liquid crystal layer; and the pixel electrodes are located at a side of the light extraction gratings away from the light guide plate; wherein the light extraction gratings are configured to make light in the light guide plate exit to the pixel electrodes in parallel with each other.
	Doing so would be able to have the loss of light due to the substrate effectively reduced and the utilization efficiency of light improved (Tan et al., par. [0062]).
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0160508) in view of Nomura et al. (US 2007/0109489).
Kim et al. disclose (Figs. 3A-3C):

    PNG
    media_image4.png
    481
    477
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    309
    406
    media_image5.png
    Greyscale

Claims 20-21: 	An array substrate, comprising: 
a first substrate 310, and pixel electrodes LE1, LE2, etc. located on a side of the first substrate
wherein a pixel electrode in the pixel electrodes is configured to converge light that enters the pixel electrode from the first substrate
the pixel electrode includes a plurality of electrode strips arranged in a first direction, and two adjacent electrode strips have a gap therebetween
	Kim et al. do not explicitly disclose widths of the plurality of electrode strips in the first direction gradually decrease from a center of the pixel electrode to edges of the pixel electrode; wherein gaps of the pixel electrode are gradually widened from the center of the pixel electrode to the edges of the pixel electrode.
	However, these technical features are conventional means or approximation for Fresnel zone diffraction focusing. The widths of Fresnel zones are usually gradually narrowed, such as shown in Fig. 1 by Nomura et al. 

    PNG
    media_image6.png
    404
    549
    media_image6.png
    Greyscale

	Thus, widths of the plurality of electrode strips in the first direction would gradually decrease from a center of the pixel electrode to edges of the pixel electrode; and gaps of the pixel electrode would gradually widen from the center of the pixel electrode to the edges of the pixel electrode. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain these features. The rationale would have been to use a known method or technique to achieve predictable results. In this case, it would be able to change substantial refractive index distribution of the liquid crystal layer according to the magnitude of applied voltage (Nomura et al., Abstract).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH NHAN P NGUYEN whose telephone number is (571)272-1673. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H. Caley can be reached on 571 272 2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANH NHAN P NGUYEN/Primary Examiner, Art Unit 2871             
   
-- November 5, 2022